Citation Nr: 0305331	
Decision Date: 03/21/03    Archive Date: 04/03/03

DOCKET NO.  98-17 567	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than November 7, 
1996 for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran served on active duty from April 1951 to April 
1955.

This matter came to the Board of Veterans' Appeals (the 
Board) on appeal from a May 1998  rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The case was previously before the Board in September 2000, 
at which time the Board denied the veteran's claim of 
entitlement to an earlier effective date for service 
connection for PTSD.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).

In August 2001, the veteran died.  In a November 2001 order 
the Court, vacated the Board's September 2000 decision and 
remanded the appeal to the Board for additional development.  
However, the Court was not informed of the veteran's death 
until after it had issued its November 2001 order.  In a 
December 2002 order the Court vacated its own November 2001 
order, again vacated the Board's September 2000 decision, and 
dismissed the veteran's appeal due to his death.


FINDINGS OF FACT

1.  In September 2000 the Board denied an effective date 
earlier than November 7, 1996 for service connection for 
PTSD.  The veteran appealed this decision to the Court.

2.  The veteran died in August 2001.

3.  In a December 2002 order the Court vacated the September 
2000 Board decision and dismissed the veteran's appeal.



CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction over the merits of this claim.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal. As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2002).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106 (2002).


ORDER

The appeal is dismissed.



	                        
____________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

